Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 19, 2016

The Court of Appeals hereby passes the following order:

A16A1590. ZHI LIN et al. v. INFINITY SAFEGUARD INSURANCE
    COMPANY.

      On September 3, 2015, the trial court entered an order granting defendant
Infinity Safeguard Insurance Company’s ("Infinity") motion to dismiss, or in the
alternative, motion for summary judgment. Plaintiffs Zhi Lin and Jing Ou filed a
"Motion to Vacate Order," arguing that the court had overlooked a pertinent fact in
granting Infinity's motion. The court denied the motion to vacate, and on December
2, 2015, plaintiffs filed both an application for discretionary appeal and a notice of
appeal. However, we lack jurisdiction.
      We dismissed the application as untimely, reasoning that the "Motion to
Vacate" was, in substance, a motion for reconsideration that had not extended the
time for filing the application. Case No. A16D0170 (dismissed Jan. 4, 2016). Lin and
Ou sought reconsideration, urging us to treat the "Motion to Vacate" as a motion to
set aside under OCGA § 9-11-60 (d), the denial of which is appealable by timely
application under OCGA § 5-6-35 (a) (8). Upon further review, we granted the
motion for reconsideration and vacated our previous order dismissing the application.
However, we denied the application after reviewing the merits. Case No. A16D0170
(denied Feb. 12, 2016).
      Because the denial of plaintiffs’ application for discretionary appeal was an
adjudication on the merits, this direct appeal is barred by the doctrine of res judicata.
See Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Accordingly, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.




             Court of Appeals of the State of Georgia
                                                  05/19/2016
                    Clerk’s Office, Atlanta,____________________
                    I certify that the above is a true extract from
             the minutes of the Court of Appeals of Georgia.
                    Witness my signature and the seal of said court
             hereto affixed the day and year last above written.


                                                             , Clerk.